Citation Nr: 0422086	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  98-14 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of bilateral compound fracture of the mandible.


REPRESENTATION

Appellant represented by:	William K. Randolph, Attorney


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from August 1953 to June 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The Board issued a decision on this appeal in December 1999, 
finding no entitlement to a compensable disability rating.  
The veteran appealed that decision to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a May 2001 Order, 
the Court vacated the Board decision and remanded the matter 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).

On remand from the Court, the Board undertook development of 
evidence for the appeal pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  However, following completion of 
development but before the case came before the Board for 
final appellate review, the U.S. Court of Appeals for the 
Federal Circuit invalidated 38 C.F.R. § 19.9(a)(2) as 
inconsistent with 38 U.S.C.A. § 7104 (West 2002).  Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Thus, in May 2003, the Board remanded 
the case to the RO for initial consideration of evidence 
developed by the Board, as well as for compliance with VCAA 
requirements. 

The Board remanded the case again in February 2004 to comply 
with VA's duty to assist and duty to notify.  Following 
completion of RO action, the case is again before the Board.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The manifestations of residuals of bilateral compound 
fracture of the mandible include subjective complaints of 
mandibular bone loss with associated pain and difficulty 
eating due to poorly fitting dentures; objectively, there is 
no evidence of limitation of motion or loss of masticatory 
function of the jaw, no evidence of jaw discrepancy, and no 
evidence of residuals of the fracture on X-ray.   

3.  Atrophy of the alveolar ridges of both the mandible and 
maxilla is associated with long-term denture use, rather than 
the service-connected residuals of the mandible fracture.    


CONCLUSION OF LAW

The criteria for a compensable disability rating for 
residuals of bilateral compound fracture of the mandible have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.20, 4.21, 4.150, Diagnostic 
Codes 9903, 9904, 9905


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of letters dated in June 2003 and March 2004, 
the RO generally advised the veteran of the evidence needed 
to substantiate his claim, noted the evidence already of 
record, and explained what evidence VA was obligated to 
obtain and what information and evidence the veteran was 
responsible for providing.  In addition, the August 1998 
statement of the case and subsequent supplemental statements 
of the case provided the veteran with further guidance as to 
the evidence needed to prevail in his appeal.  Finally, the 
July 2003 and May 2004 supplemental statements of the case 
included the text of the regulation that implements the VCAA 
notice and assistance provisions.  Accordingly, the Board 
finds that the RO has provided the veteran with all requisite 
notice.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, No. 01-944, 
slip op. at 10 (Vet. App. June 24, 2004).  In this case, the 
RO received the veteran's claim in December 1996 and 
adjudicated it in October 1997, years before the enactment of 
the VCAA, such that providing notice of VCAA requirements 
prior to the initial determination was impossible.  In any 
event, as the Board has already determined that the veteran 
has received all required VCAA notice, as well as all 
required assistance, as discussed below, any failure to 
follow Pelegrini in this case results in no prejudice to the 
veteran and therefore constitutes harmless error.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See Conway v. 
Principi, No. 353 F.3d 1369 (Fed. Cir. 2004) (holding that 
the Court must take due account of the rule of prejudicial 
error when considering compliance with VCAA notice 
requirements); Stegall v. West, 11 Vet. App. 268 (1998) 
(where a veteran has not been harmed by an error in a Board 
determination, the error is not prejudicial); 38 U.S.C.A. § 
7261(b) ("Court shall take due account of the rule of 
prejudicial error"); 38 C.F.R. § 20.1102 (2003) (an error or 
defect in a Board decision that does not affect the merits of 
the issue or substantive rights of the appellant will be 
considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, slip op. at 11. 

In this case, although the VCAA notice letter to the veteran 
does not specifically contain the "fourth element" of 
notice discussed in Pelegrini, the Board finds that the 
veteran was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  That letter 
specifically identified certain evidence that the RO would 
secure.  It also asked the veteran to identify any other 
private, VA, or military medical treatment, as well as any 
other information or evidence he wanted the RO to secure.  In 
addition, the letter asks the veteran to provide any other 
additional evidence.  The RO has properly pursued obtaining 
all evidence described by the veteran.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
are given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard, 
supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, the 
Board finds no indication of defective notice that is 
prejudicial to the veteran, such that proceeding to evaluate 
the appeal, if defect can be found, is harmless error.

With respect to the duty to assist, the RO has obtained 
service medical records private medical evidence, and 
relevant VA examinations and opinions.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  The veteran also 
submitted to the RO some private medical evidence, as well as 
written statements from him and his wife.  The RO has made 
numerous attempts to obtain medical records the veteran 
identified from the VA Medical Center in Memphis.  However, 
all responses have been negative.  Most recently, all 
evidence received from the VA Medical Center in March 2004 is 
noted to have been duplicate.  Thus, the Board is satisfied 
that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the most recent remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

Factual Background

The RO granted service connection for residuals of bilateral 
compound fracture of the mandible in March 1956, assigning an 
initial noncompensable (zero percent) rating.  It continued 
that evaluation in several subsequent rating actions.

The veteran submitted a claim for an increased rating in 
December 1996.  In connection with this claim, he underwent a 
VA dental examination in May 1997.  The examiner reviewed the 
claims folder for the examination.  The veteran related that 
he felt like the bottom jaw was "decaying" and that he had 
constant pain on both sides.  On examination, the examiner 
stated that the maxillary and mandibular dentures appeared to 
be loose on the alveolar ridges.  There was good protrusive 
and lateral movement of the mandible.  The mandible opened in 
midline without evidence of deviation or pain.  Panograph 
revealed a normal edentulous mandible.  Further examination 
revealed essentially normal alveolar ridge for an edentulous 
patient of many years duration.  The examiner found no effect 
on everyday activities and no ancillary problems.  The 
diagnosis was normal edentulous mouth.  The examiner stated 
that there was no change in clinical findings from the VA 
examination in 1991.  There were no residuals from the 
fracture and no limitation of function of the lower jaw.  

The RO denied a compensable evaluation for the veteran's 
service-connected disability in an October 1997 rating 
decision.  The veteran perfected an appeal of that decision.  
In his December 1997 notice of disagreement, he stated that 
the bone on the right side of the lower jaw was missing.  
There was nothing to hold his dentures, which caused problems 
eating.  The February 1998 statement from the veteran's wife 
indicated that he had suffered shrinkage in the lower jaw 
that caused the dentures to slip and pinch, resulting in pain 
and interfering with his ability to eat.  He could only eat 
soft foods and frequently ate without his dentures.  In his 
September 1998 substantive appeal, the veteran described 
experiencing a sharp pain when he bit down with his dentures 
in, stating that the dentures hit a nerve in his jaw.  He had 
trouble keeping the bottom denture plate in his mouth.  

In an August 2000 statement, K. Wiles, D.D.S, related that 
the veteran received a new set of dentures, which were needed 
because "the existing dentures had worn out" and because 
extra measures were required "to fit his mouth due to an 
irregular mandible."  She added that his lower jaw had been 
broken, which resulted in a large discrepancy in ridge 
relationship.         

A December 2002 statement from H. Stallings, D.D.S., 
indicated that he extracted the veteran's teeth in 1976 and 
created dentures for him in 1982 and 1992.  He noted that the 
veteran had returned for adjustments through the years.  
Documents attached to the statement included a May 1991 
statement from Dr. Stallings, as well as copies of service 
medical records and Dr. Wiles's August 2000 statement.  The 
previous statement from Dr. Stallings indicated that the 
mandibular fracture caused malocclusion and periodontal 
disease.  

The veteran was afforded another VA dental examination in 
December 2002.  The examiner reviewed the claims folder for 
the examination and discussed relevant evidence in the 
report, including the report of the February 1956 VA 
examination, the May 1991 statement from Dr. Stallings, and 
the August 2000 statement from Dr. Wiles.  The veteran 
related having upper and lower dentures since 1980.  He felt 
he lost his teeth due to the mandibular fractures.  Current 
physical examination revealed soft tissues essentially 
without lesion.  The veteran opened and closed the mouth 
without any crepitus in the temporomandibular joints.  There 
was no tenderness to palpation of the temporomandibular 
joints.  The alveolar ridges in both the maxilla and the 
mandible were very atrophic.  There was no discrepancy in jaw 
relationships due to the previous fracture.  There were no 
defects in the mandible due to the previous fracture.  There 
was normal opening and protrusive and lateral movements 
without discomfort or sounds in the temporomandibular joints.  
Panographic X-ray showed atrophic ridges in the maxilla and 
mandible, but was otherwise normal; there was no evidence of 
previous fracture.  

The assessment from the VA examination was status post 
bilateral mandibular fracture.  The examiner stated that he 
found no residuals from the fracture: there was no loss of 
motion or loss of masticatory function, no limitation of 
inter-incisal range of motion or any reduction in the lateral 
excursion, and no bone loss due to fracture.  In addressing 
Dr. Stalling's statements, the examiner opined that it was 
very clear that the veteran lost his teeth due to poor oral 
hygiene, resulting in both caries and periodontal disease, 
not due to the mandibular fracture.  The atrophic alveolar 
ridges were caused by lengthy wear of dentures.   Finally, 
addressing Dr. Wiles's statement, the examiner indicated that 
there would be no way for Dr. Wiles to opine that there was a 
large discrepancy in ridge relationship due to the veteran's 
in-service mandibular fracture unless she knew his pre-
fracture condition.  He pointed out that the report of the 
February 1956 VA examination, performed shortly after 
service, showed a finding of "typically developmental" 
malocclusion.  

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  If a veteran has an unlisted disability, it will be 
rated under a disease or injury closely related by functions 
affected, symptomatology, and anatomical location.  38 C.F.R. 
§ 4.20; see 38 C.F.R. § 4.27 (providing specific means of 
listing diagnostic code for unlisted disease or injury).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The residuals of bilateral compound fracture of the mandible 
are currently evaluated as noncompensable.  38 C.F.R. § 
4.150.  Initially, the Board notes that there is no evidence 
of chronic osteomyelitis or osteoradionecrosis of the 
mandible to warrant application of Diagnostic Code (Code) 
9900, or of complete or approximately 
one-half loss of the mandible to warrant application of Code 
9901 of Code 9902, respectively.  See Butts v. Brown, 5 Vet. 
App. 532 (1993) (Board's choice of diagnostic code is upheld 
so long as it is supported by explanation and evidence). 

Similarly, it is noted that under Code 9913, a rating may be 
assigned for loss of teeth due to loss of substance of the 
body of the mandible.  In this case, the veteran has alleged 
that he lost his teeth due to mandible loss associated with 
the in-service fracture.  However, the December 2002 VA 
examiner specifically opined that the veteran's tooth loss 
was ultimately the result of poor oral hygiene, rather than 
the service-connected mandibular fracture.  The Board 
acknowledges that the May 1991 statement from Dr. Stallings 
suggests a relationship between the veteran's tooth loss and 
the in-service fracture.  Initially, the Board emphasizes 
that the RO considered and rejected this statement in its 
August 1991 rating decision, which the veteran did not 
appeal.  Moreover, in forming his contrary opinion, the VA 
examiner had access to and reviewed the veteran's entire 
claims folder and medical records maintained therein.  Thus, 
the VA examiner's opinion is based on a more complete picture 
of the veteran's dental history, and is therefore has more 
probative value than Dr. Stallings's statement.  The Board 
has a duty to analyze the credibility and probative value of 
the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 
(2001); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  When 
adequately explained, the Board is free to favor one medical 
opinion over another.  Evans v. West, 12 Vet. App. 22, 26 
(1998).
 
There are several other diagnostic codes available for rating 
the veteran's disability.  Under Code 9903, nonunion of the 
mandible, a 10 percent rating is assigned for moderate 
disability.  See 38 C.F.R. § 4.31 (where the Schedule does 
not provide a zero percent rating, a zero percent shall be 
assigned if the requirements for a compensable rating are not 
met).   Under Code 9904, malunion of the mandible, a 
noncompensable rating is warranted for slight displacement.  
A 10 percent rating is assigned for moderate displacement.  
The Note to both Code 9903 and 9904 states that the rating is 
assigned depending upon the degree of motion and relative 
loss of masticatory function.   

Code 9905, limited motion of the temporomandibular 
articulation, provides for a 
10 percent rating for an inter-incisal range of 31 to 40 
millimeters (mm) or for a range of lateral excursion of 0 to 
4 mm.  See 38 C.F.R. § 4.31.

In this case, the veteran subjectively complains of bone loss 
resulting from the mandibular fracture with associated pain 
and difficulty fitting dentures, which results in problems 
with eating.  However, both the May 1997 and December 2002 VA 
dental examinations yielded assessments that were essentially 
normal for an edentulous mouth of long duration.  Neither 
examiner found any limitation of motion of the jaw or loss of 
masticatory function.  There is no residual of fracture on X-
ray.  Although there is atrophy of the alveolar ridges, of 
both the mandible and the maxilla, the December 2002 VA 
examiner attributes the condition to long-term denture use.  
In addition, the December 2002 VA examiner found no 
discrepancy in jaw relationship as a result of the service-
connected fracture.  Again, the Board finds this opinion to 
have more probative value than the statement from Dr. Wiles, 
based on the VA examiner's review of the entire claims folder 
in formulating his opinion.  Evans, 12 Vet. App. at 26.  

Accordingly, in the absence of evidence of nonunion of the 
mandible or malunion of the mandible with moderate 
displacement, or any loss of range of motion or loss of 
masticatory function, the Board finds no basis to award a 10 
percent rating under either Code 9903 or Code 9904, 
respectively.  38 C.F.R. § 4.7.  Similarly, as all motion of 
the jaw is evaluated as normal, the Board finds no basis for 
a 10 percent rating under Code 9905. Id.  Therefore, the 
Board finds that the preponderance of the evidence is against 
a compensable disability rating for residuals of bilateral 
compound fracture of the mandible.  38 C.F.R. § 4.3.  

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
marked interference with employment, to suggest that the 
veteran is not adequately compensated by the regular rating 
schedule.  VAOPGCPREC 6-96. 
        
ORDER

A compensable disability rating for residuals of bilateral 
compound fracture of the mandible is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



